[Cite as State v. Williams, 2021-Ohio-1254.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                        GEAUGA COUNTY, OHIO


 STATE OF OHIO,                                   :       OPINION

                  Plaintiff-Appellee,             :
                                                          CASE NO. 2020-G-0258
         - vs -                                   :

 SHELDON H. WILLIAMS,                             :

                  Defendant-Appellant.            :


 Criminal Appeal from the Geauga County Court of Common Pleas, Case No. 2018 C
 000189.

 Judgment: Affirmed.


 James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
 Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, Ohio 44024 (For
 Plaintiff-Appellee).

 Gregory T. Stralka, 6509 Brecksville Road, P.O. Box 31776, Independence, Ohio 44131
 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Sheldon H. Williams, appeals the judgment of conviction issued

on June 8, 2020, following his guilty pleas to two third-degree felonies: abduction, in

violation of R.C. 2905.02(A), and attempted felonious assault, in violation of R.C.

2923.02(A) and 2903.11(A)(1). At issue is the imposition of consecutive sentences. The

judgment is affirmed.
      {¶2}   This case stems from a physical altercation at Williams’ camper between

Williams and his girlfriend on December 5, 2018. The altercation lasted several hours,

during which time Williams prevented the victim from leaving. The victim ultimately was

able to obtain her phone and call 911. As a result, Williams was indicted on the following

four counts: (1) kidnapping, in violation of R.C. 2905.01(A)(3), (2) felonious assault, in

violation of R.C. 2903.11(A)(1), (3) felonious assault, in violation of R.C. 2903.11(A)(2),

and (4) domestic violence, in violation of R.C. 2919.25(A).

      {¶3}   Pursuant to a plea agreement, Williams entered guilty pleas to abduction

and attempted felonious assault, as lesser included offenses of the first two counts, and

the state moved to dismiss the remaining counts. The trial court ordered a presentence

investigation and set the matter for a sentencing hearing.

      {¶4}   At the sentencing hearing, the trial court dismissed the third and fourth

counts and considered the statements of counsel, Williams and his parents, and the

victim, along with the presentence investigation report and letters submitted by the

defense. The court then sentenced Williams to 24 months in prison on each of the first

two counts, to run consecutively.

      {¶5}   Williams assigns one error:

      {¶6}   “The trial court erred in sentencing the Appellant to consecutive sentences

because the record does not support the findings made by the trial court and because the

imposition of consecutive sentence is contrary to law.”

      {¶7}   We review consecutive sentences under R.C. 2953.08(G) and R.C.

2929.14(C)(4). R.C. 2953.08(G)(2) provides:




                                            2
             The court hearing an appeal under division (A), (B), or (C) of this
             section shall review the record, including the findings underlying the
             sentence or modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a
             sentence that is appealed under this section or may vacate the
             sentence and remand the matter to the sentencing court for
             resentencing. The appellate court’s standard for review is not
             whether the sentencing court abused its discretion. The appellate
             court may take any action authorized by this division if it clearly and
             convincingly finds either of the following:

             (a) That the record does not support the sentencing court's findings
             under division (B) or (D) of section 2929.13, division (B)(2)(e) or
             (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
             Revised Code, whichever, if any, is relevant;

             (b) That the sentence is otherwise contrary to law.

      {¶8}   There is a statutory presumption that multiple prison terms are to be served

concurrently. R.C. 2929.41(A). However, R.C. 2929.14(C)(4) provides:

             If multiple prison terms are imposed on an offender for convictions of
             multiple offenses, the court may require the offender to serve the
             prison terms consecutively if the court finds that the consecutive
             service is necessary to protect the public from future crime or to
             punish the offender and that consecutive sentences are not
             disproportionate to the seriousness of the offender’s conduct and to
             the danger the offender poses to the public, and if the court also finds
             any of the following:

             (a) The offender committed one or more of the multiple offenses
             while the offender was awaiting trial or sentencing, was under a
             sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
             of the Revised Code, or was under post-release control for a prior
             offense.

             (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the seriousness
             of the offender’s conduct.




                                            3
              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶9}   Here, the trial court found:

              [C]onsecutive sentences are necessary to protect the public from
              future crime and to punish the offender, and that consecutive
              sentences are not disproportionate to the seriousness of [Williams’]
              conduct and the danger [he] pose[s] to the public.

       {¶10} The court further found:

              [A]t least two of these offenses were committed as part of one or
              more courses of conduct, and that the harm caused by two or more
              of these offenses was so great that no single prison term for any of
              the offenses as part of the course of conduct adequately reflects the
              seriousness of [Williams’] conduct.

       {¶11} Williams argues that the record does not support that he poses a danger to

the public. In support, Williams cites the trial court’s findings that his relationship with the

victim facilitated the offense, that he did not have a juvenile record, and that he had no

history of felony convictions. Based upon this, Williams argues that his conduct posed a

threat only to this particular victim during a singular event and not to the public at large.

       {¶12} Williams maintains that the Eighth District case of Hawley supports his

position that consecutive sentences are not warranted.           State v. Hawley, 8th Dist.

Cuyahoga No. 108254, 2020-Ohio-1270, 153 N.E.3d 714 (reversing the defendant’s

consecutive sentencing on seven counts of illegal use of a minor that resulted from

keyhole recordings of step-daughter showering). However, the factual dissimilarities

between Hawley and the present case make it of little assistance, particularly in that the

defendant in Hawley was sentenced to an aggregate of 56 years in prison, whereas

Williams’ aggregate sentence is 48 months. See id. at ¶ 21 (noting that cases presented




                                               4
by the state in support of consecutive sentences received a “far less” aggregate sentence

than the defendant).

       {¶13} Here, the record establishes the following: Williams has a criminal history

that includes drug possession, OVIs, obstructing official business, and disorderly conduct;

Williams has a history of drug and alcohol abuse; the incident at issue began when

Williams, while intoxicated, accused the victim of infidelity; Williams struck the victim

several times and prevented her from leaving the camper for several hours; Williams

threatened the victim with a gun to her head; when the victim grabbed a knife to defend

herself, Williams grabbed her arm causing her to drop the knife, which sliced her arm;

Williams forced the victim to undress and clean up her blood with her clothing; while the

victim was on the floor hiding her face, Williams discharged the gun in the camper;

Williams caused the victim multiple injuries, including four broken ribs, a displaced rib, a

cut to her wrist that required sutures, and a black eye; and, although Williams has training

as a medic from prior service with the National Guard, he did nothing to assist the victim

with the cut to her arm. We cannot clearly and convincingly find that the record fails to

support the trial court’s findings.

       {¶14} Accordingly, Williams’ sole assignment of error lacks merit, and the

judgment is affirmed.




MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                             5